DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 10 of U.S. Patent No. 11,221,398. 
Regarding claim 1, claims 1 and 3 of U.S. Patent No. 11,221,398 discloses
a receive antenna input to couple a receive chain of the device to a receive antenna (Claim 1: a receive antenna input to couple a receive chain of the device to a receive antenna);
a test signal generator (Claim 1: a test signal generator);
a switchable impedance matching circuit coupled to the test signal generator and to the receive chain to (Claim 1: a switchable impedance matching circuit coupled to the test signal generator and to the receive chain to:): 
cause an impedance matching between the test signal generator and at least one component of the receive chain to depend on an impedance of the receive antenna in an antenna monitoring phase (Claim 1: cause an impedance matching between the test signal generator and at least one component of the receive chain to be increased during a monitoring phase), 
wherein the antenna monitoring phase is associated with determining an impedance mismatching of the receive antenna (Claim 1: wherein the monitoring phase is associated with monitoring the at least one component of the receive chain of the device); and 
a control circuit to determine the impedance mismatching of the receive antenna in the antenna monitoring phase (Claim 3: cause an impedance mismatching between the receive antenna input and an input of the receive chain during the monitoring phase).
Regarding claim 11, claim 8 of U.S. Patent No. 11,221,398 discloses
causing, by a switchable impedance matching circuit and in an antenna monitoring phase, an impedance matching between a test signal generator and at least one component of a receive chain to depend on an impedance of a receive antenna (Claim 8: providing, by a switchable impedance matching circuit, an impedance matching between a test signal generator and at least one component of a receive chain of a device during a monitoring phase relative to an impedance matching),
wherein the antenna monitoring phase is associated with determining an impedance mismatching of the receive antenna (Claim 8:  wherein the monitoring phase is associated with monitoring one or more components of the receive chain of the device); and
monitoring, by a control circuit, the impedance mismatching of the receive antenna in the antenna monitoring phase (Claim 10: wherein the impedance mismatching between the receive antenna input and the input of the receive chain substantially isolates the input of the receive chain from the receive antenna input).
Claims 2-10 and 12-16 are dependent to claims 1 and 11; therefore, claims 2-10 and 12-16 are rejected with the same reasons set forth to claims 1 and 11.

Allowable Subject Matter
Claims 1-16 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648